Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 1 of 9 PAGEID #: 449




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 MARCUS L. HARDY,

                        Plaintiff,

        v.                                                Civil Action 2:20-cv-4097
                                                          Judge James L. Graham
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Marcus L. Hardy (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Period of Disability, Disability Insurance, and Supplemental Security Income

Benefits. This matter is before the Court on Plaintiff’s Statement of Errors (ECF No. 16), the

Commissioner’s Memorandum in Opposition (ECF No. 18), Plaintiff’s Reply (ECF No. 19), and

the administrative record (ECF No. 13). For the reasons that follow, it is RECOMMENDED

that Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed his applications for Title II Period of Disability and Disability Insurance

Benefits and Title XVI Supplemental Security Income Benefits on April 12, 2017, alleging that

he had been disabled since February 15, 2017. (R. 225, 231.) On January 31, 2019, following

administrative denials of Plaintiff’s applications initially and on reconsideration, a hearing was

held before Administrative Law Judge Jeannine Lesperance (the “ALJ”). (Id. at 37–84.)
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 2 of 9 PAGEID #: 450




Plaintiff, represented by counsel, appeared and testified. Vocational expert George W. Coleman,

III (the “VE”) also appeared and testified at the hearing. On April 25, 2019, the ALJ issued a

decision denying benefits. (Id. at 16–32.) On June 22, 2019, the Appeals Council denied

Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. 1–3.) Plaintiff then timely commenced the instant action. (ECF No. 1.)

         In his Statement of Errors (ECF No. 16), Plaintiff asserts a single contention of error:

that the ALJ’s decision to discredit portions of consultative examiner Stephen J. Meyer, Ph.D.’s

expert mental health opinions is not supported by substantial evidence.

                                  II.     THE ALJ’S DECISION

         On April 25, 2019, the ALJ issued a decision finding again that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. 16–32.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity

since his alleged disability onset date of February 15, 2017. (Id. at 19.) At step two, the ALJ



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                  2
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 3 of 9 PAGEID #: 451




found that Plaintiff has the severe impairments of remote history of gunshot wound in the 1ight

calf, with residual symptoms; remote left hand crush injury, with residual symptoms; depression;

anxiety; post-traumatic stress disorder; and cannabis use disorder. (Id.) She further found at step

three that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Id.) At step four of the sequential process, the ALJ set forth Plaintiff’s residual

functional capacity (“RFC”)2 as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to lift/carry/push/pull 20 pounds occasionally and 10
        pounds frequently using primarily the right dominant hand with the left to assist;
        frequently climb ramps and stairs; frequently crouch; occasionally use foot controls
        with the right lower extremity; frequently handle and finger, occasionally feel, and
        occasionally operate hand controls with the left hand; never climb ladders, ropes,
        or scaffolds, crawl, or work in extreme cold; and he can perform simple routine
        tasks at an average pace without strict time or production demands; interact
        occasionally with others but work duties should not require him to work with large
        groups of unfamiliar members of the public (defined as 20 or more at one time);
        interaction should be limited to the straightforward exchange of information
        without negotiation, persuasion or conflict resolution; and he can adapt to
        occasional changes in duties that are explained or demonstrated.

(Id. at 21.)

        At step five of the sequential process, the ALJ, relying on the VE’s testimony, found that

Plaintiff was capable of making a successful adjustment to other work that existed in significant

numbers in the national economy. (Id. at 31.) The ALJ therefore concluded that Plaintiff was

not disabled under the Social Security Act. (Id. at 31–32.)

                               III.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to


2
 A claimant’s RFC is an assessment of “the most [he] can still do despite [his] limitations.” 20
C.F.R. § 404.1545(a)(1).
                                                 3
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 4 of 9 PAGEID #: 452




proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                        IV.     ANALYSIS

       Plaintiff asserts a single contention of error: that the ALJ’s decision to discredit portions

of consultative examiner Stephen J. Meyer, Ph.D.’s expert mental health opinions when crafting

Plaintiff’s RFC is not supported by substantial evidence. (Statement of Errors 7, ECF No. 16.)



                                                  4
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 5 of 9 PAGEID #: 453




Specifically, Plaintiff contends that the ALJ’s discussion of the supportability and consistency of

Dr. Meyer’s opinion was lacking. (Id. at 8–11.) The undersigned disagrees.

       A claimant’s RFC is an assessment of “the most [a claimant] can still do despite [his]

limitations.” 20 C.F.R. § 416.945(a)(1) (2012). A claimant’s RFC assessment must be based on

all the relevant evidence in a his or her case file. Id. The governing regulations3 describe five

different categories of evidence: (1) objective medical evidence, (2) medical opinions, (3) other

medical evidence, (4) evidence from nonmedical sources, and (5) prior administrative medical

findings. 20 C.F.R. §§ 404.1513(a)(1)-(5); 416.913(a)(1)–(5). When evaluating medical

opinions, an ALJ is not required to “defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative finding(s) including those

from [the claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a); 416.920c(a). Instead, an

ALJ must use the following factors when considering medical opinions: (1) “[s]upportability”;

(2) “[c]onsistency”; (3) “[r]elationship with the claimant”; (4) “[s]pecialization”; and (5) other

factors, such as “evidence showing a medical source has familiarity with the other evidence in

the claim or an understanding of [the SSA’s] disability program s policies and evidentiary

requirements.” §§ 404.1520c(c)(1)–(5); 416.920c(c)(1)–(5). Although there are five factors,

supportability and consistency are the most important, and the ALJ must explain how they were

considered. §§ 404.1520c(b)(2); 416.920c(b)(2). And although an ALJ may discuss how he or

she evaluated the other factors, he or she is not generally required to do so. Id. If, however, an

ALJ “find[s] that two or more medical opinions . . . about the same issue are both equally well-




3
  Plaintiff’s application was filed after March 27, 2017. Therefore, it is governed by revised
regulations redefining how evidence is categorized and evaluated when an RFC is assessed. See
20 C.F.R. §§ 404.1513(a), 404.1520c, 416.913(a), 416.920c (2017).


                                                 5
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 6 of 9 PAGEID #: 454




supported . . . and consistent with the record . . . but are not exactly the same, [the ALJ must]

articulate how [he or she] considered the other most persuasive factors . . . .”

§§ 404.1520c(b)(3); 416.920c(b)(3).

       Plaintiff was evaluated by consultative examiner Stephen Meyer, Ph.D., on June 21,

2017. (R. 325–30.) The ALJ provided the following discussion of Dr. Meyer’s evaluation and

opinions, finding the bulk of Dr. Meyer’s opinions persuasive, with the exception of his opinion

that Plaintiff could not manage even minimal social demands in an ordinary work setting:

       After evaluating the claimant, consulting psychologist Dr. Steven J. Meyer
       diagnosed the claimant with major depressive disorder, single episode, moderate
       and adjustment disorder, with anxiety. Based on his clinical evaluation, Dr. Meyer
       placed the claimant’s estimated functioning in the upper borderline range, and
       noted that he may have some difficulty sustaining this level of functioning in an
       unstructured setting. Dr. Meyer provided that despite his alleged ongoing physical
       conditions and limits along with psychological distress, the claimant has the
       cognitive capacity to understand remember, and carryout simple and moderately
       complex routine instructions and tasks. Dr. Meyer further provided that tasks that
       would increase his expectation of sustained performance or strict pace requirements
       would likely increase his psychological distress and somatic concerns, but he would
       be able to perform adequately in a setting without strict production requirements
       with some additional assistance available as needed at times of performing new
       tasks. Additionally, Dr. Meyer concluded that tasks that would increase his
       expectation of even minimal social demands would likely increase his
       psychological distress and somatic concerns considerably and he would not be
       expected to manage even minimal social demands in an ordinary work setting
       without serious increases in psychological distress and adaptive limitations. Dr.
       Meyer also noted that tasks that would increase his expectation of sustained interest
       or multiple changes in routine would likely increase his psychological distress and
       somatic concerns considerably, but he would be expected to be able to manage a
       low stress work setting for tasks that are within any physical conditions with some
       additional assistance available as needed at times of change in routine (Ex. 2F).

       Dr. Meyer is a licensed psychologist, and his opinion is the result of his own
       observations, clinical interview, and mental status evaluation. However, I find his
       opinion is not fully persuasive. Although Dr. Meyer found the claimant had the
       cognitive capacity to understand remember, and carryout simple and moderately
       complex routine instructions and tasks, I find the claimant is more appropriately
       limited to simple routine tasks in order to further decrease his exposure to work
       stressors given his documented deficits in managing stressors and mood issues (Ex.
       5F). I find Dr. Meyer’s opinion regarding strict pace and production requirements
       persuasive and adopt them. I find his conclusion that the claimant could not manage
                                                  6
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 7 of 9 PAGEID #: 455




       even minimal social demands in an ordinary work setting unpersuasive and
       therefore do not adopt this conclusion. The claimant was able to interact effectively
       with his treating psychological sources as well as with Dr. Meyer and consultative
       physician Dr. Whitehead. Moreover, as noted above, the claimant presented to the
       hearing with no observable social difficulty, he was polite, cooperative, and did not
       appear to have any problems interacting with the other participants or answering
       questions. The claimant has also endorsed the ability to socialize with family, go
       shopping in stores, use the bus, and care for his children (Ex. 7E and Testimony).
       Moreover, it is significant to note that the claimant was not on, and had never been
       on, any psychotropic medications at the time of Dr. Meyer’s evaluation and did not
       seek any treatment for his mental impairments until September 2017; progress notes
       from the claimant’s mental health treatment show significant improvement in his
       symptomology with medications (Ex. 5F). While I have established significant
       social limitations in the mental residual functional capacity above, they are not as
       limiting as the limitations established by Dr. Meyer, which suggested the claimant
       was incapable of any socialization in the workplace. Finally, Dr. Meyer’s opinion
       with respect to the claimant’s ability to respond appropriately to work pressures
       and changes in routine is persuasive, and I have accommodated his conclusions in
       the above mental residual functional capacity with respect to pace, socialization,
       complexity, and adaptation.

(R. 28–29.)

       The undersigned finds no error with the ALJ’s consideration of Dr. Meyer’s opinions.

The ALJ appropriately explained that Dr. Meyer’s opinion that Plaintiff could not manage even

minimal social demands was neither supported by nor consistent with the record. The ALJ’s

decision to not include Dr. Meyer’s extreme social functioning limitation in Plaintiff’s RFC was

therefore supported by substantial evidence.

       First, as to supportability: As noted by the ALJ, Dr. Meyer’s opinions were based on his

own observations, clinical interview, and mental status evaluation; yet Dr. Meyer’s own report

reflects that Plaintiff was able to interact effectively with Dr. Meyer, that Plaintiff had never

taken any medication for his psychological impairments, and that Plaintiff had not previously

sought mental health counseling. (R. 28, 325–30.) In other words, Dr. Meyer’s social

functioning limitation was not supported by the information and observations in his own report.

Thus, although the ALJ may not have used the term “supportability,” the ALJ’s discussion


                                                  7
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 8 of 9 PAGEID #: 456




satisfied the requirements of §§ 404.1520c and 416.920c as to the supportability of Dr. Meyer’s

extreme social functioning limitation.

       Similarly, the ALJ provided adequate discussion of the consistency between Dr. Meyer’s

social functioning limitation and the remaining evidence of record. Namely, the ALJ pointed out

that Plaintiff interacted appropriately with other treatment providers and examiners, presented at

the hearing with no observable social difficulty, and endorsed the ability to socialize with family.

(R. 28.) Further, the ALJ noted that progress notes from mental health treatment Plaintiff

received after his evaluation with Dr. Meyer demonstrate significant improvement in his mental

health symptoms with medication. (R. 28, 342.) This discussion satisfied the requirements of

§§ 404.1520c and 416.920c as to the consistency of Dr. Meyer’s extreme social functioning

limitation.

       In sum, the Court concludes that the ALJ's discussion of the supportability and

consistency factors satisfied the articulation requirements of §§ 404.1520c and 416.920c and that

the ALJ’s supportability and consistency analysis was supported by substantial evidence.

Although Plaintiff cites other record evidence that may have supported a more limited RFC,

“[a]s long as substantial evidence supports the Commissioner’s decision, we must defer to it,

even if there is substantial evidence in the record that would have supported an opposite

conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004).

                                     V.      DISPOSITION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.



                                                 8
Case: 2:20-cv-04097-JLG-CMV Doc #: 20 Filed: 08/02/21 Page: 9 of 9 PAGEID #: 457




                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   9
